Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Applicant's after-final arguments filed on Apr 15, 2021 have been fully considered but they are not persuasive. 

Applicant argues:

    PNG
    media_image1.png
    259
    700
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    203
    700
    media_image2.png
    Greyscale

(bottom of page 8 to the top of page 10 in filed response).

The examiner respectfully maintains that one of ordinary skill in the art would reasonably “… The camera 705 captures a video feed of the environment 12. The feature mapping module 710 analyzes the video feed of the environment 12 to identify real-world objects in the environment 12, such as light sources, edges, objects, and other aspects of the environment 12”.  Thus, Hook would mostly likely be able to automate identification of some real-world feature simply by using the information determined in the captured video feed of the surrounding real-world environment.
The Examiner would respectfully argue while this provides some automated analysis of the surrounding real-world environment, the technique used in Hook does have its own limitations.  In particular, the camera that captures the video feed of the surrounding environment is limited by way its own viewpoint of what information is able to be captured.  The two secondary references of Shear and Sugden provide for more complex interaction for the user to add or update features in the surrounding real-world environment including complex machinery and updating architecture design models (where these architecture design models correspond to the updated real-world scene).  
More complex machinery objects may not be able to be fully recognized using only the viewpoint provided by a camera incorporated within the user’s own mobile device.  For example, in complex machinery, there are more pieces and components that may be occluded from view and these components would not be fully visible to the camera from its own vantage point.  Shear shows an example of this in figures 3 and 8.  In addition, components located inside 
Furthermore, a camera may take a picture of the machinery in Shear but may not be able to fully make an automated determination as to what type of metal a given component is made out of.  For example, please see Shear in paragraph [0048] where they state: 
[0048] An application 110 is created that accepts scanned point cloud data (e.g., from field device 132), references a content catalog of components (e.g., in database 120), and creates several possible options for review. For example it may be unclear if an installed pipe is 5'' steel or 6'' alloy; each option could be offered to the field tech (e.g., using device 132) and he/she could "accept" the correct option. This could also be an iterative process where each round of approximations is closer than the last based on the technician's responses 
(emphasis has been added)

Shear in the reference also acknowledges the limitations of sensors from the mobile device and the need for human manual intervention in order to fully update the model.  For example, as mentioned above in paragraph [0048], vision or sensor based system (such as the ones used by Hook) may have limitations such that they are not able to fully recognize and understand whether an installed pipe is 5'' steel or 6'' alloy.  A 5 inch steel pipe may appear very close in appearance to a 6 inch alloy pipe when viewed using only a video feed captured by a camera on the mobile device.
Shear in paragraph [0048] states that the field tech may use human intervention in order to provide a more accurate assessment needed in order to update the map model.  In these instances, it would have been reasonably for one of ordinary skill in the art to look to other systems that enable a more user-interactive approach to update maps to better reflect changes in the real-world environment.  Thus, the Examiner would respectfully argue that the combination of prior art references is proper.  
“[0060] During the application use (e.g., game play) each device broadcasts its device and application information to the server (if a server is available)” (emphasis has been added).  In this passage, Hook says “e.g. game play” or “For example, game play”.  This would indicate to one of ordinary skill in the art that Hook is not limiting their mapping system to being used only games.  
Rather, Hook intends to use their system with many different types of applications based upon how their system is described by their disclosure.  Hook in their background in paragraph [0004] acknowledges that augmented reality systems (such as the one they describe) may also be used for other purposes such as maintenance, architecture and 3D modeling, e.g. please see in paragraph [0004] where it states “Interactions with the world through augmented reality (AR) systems are used in various systems, such as navigation, guiding, maintenance, architecture and 3D modeling, simulation and training, virtual fitting and gaming” (emphasis has been added).  Thus, one of ordinary skill in the art would reasonably also look to use Hook with building information modeling systems as well (such as Shear and Sugden).  

Applicant remarks (please see next page):

    PNG
    media_image3.png
    127
    690
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    254
    691
    media_image4.png
    Greyscale

(bottom of page 10 to the top half of page 11 in filed response).

The Examiner respectfully maintains that the prior art rejections in this case are in good standing because while Hook does state that there is no need to register at any specific reference location (Hook in [0069]), Hook does not forbid their system from taking advantage of any markers that already existing for mapping and registration purposes.  For example, the prior art reference of Bertolami in paragraph [0038] describes using a mobile device that is able to detect already existing markers located on a tower (e.g. please see Bertolami in paragraph [0038] where they refer to “In one alternative, tags or other particular objects or structures within a scene may be detected by a device. For example, tag 233 may be affixed to tower 232. Device 220 and/or device 221 may detect tag 233 using scene-facing detectors. The front of tag 233 can be seen as tag 233a in image 250, while the back of tag 233 can be seen as tag 233b in image 251”).  
	The Examiner would respectfully argue that while Hook states that their system does not require the presence of a marker in order for their system to work, this is not exactly the same as 

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612